Citation Nr: 0321629	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  01-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a bilateral heel 
disorder to include heel spurs and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel








INTRODUCTION

The veteran had active military service from July 1979 to 
April 1985.  He served in the U. S. Army Reserves from April 
1985 and then in the Idaho Army National Guard from August 
1991.  During that period the veteran had active duty for 
training from March to August 1987 and from February to July 
1989.  According to a report from the Army National Guard, 
other periods of Active Duty/Active Duty Training/Active Duty 
for Special Work were from January 1999 to February 1999, a 
two week period in May 1999 and a day in December 1999.  He 
retired from the Iowa Army National Guard in December 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 2001 from the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for bilateral heel spurs.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management 
Center(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

A review of the evidentiary record shows that bilateral heel 
pain, bilateral plantar fasciitis, and a small bone spur on 
his right heel were shown in late 1992, many years after 
service in the U.S. Army but during the time the veteran was 
in the Army National Guard.  He was placed first on a 
temporary one month profile in November 1992 for no running 
and approximately nine months later was placed on a permanent 
profile that he was not to run.  At a periodic examination in 
June 1997 he reported foot trouble; however, the report shows 
that he was not on profile.  

While the veteran has been afforded the benefit of a VA 
examination, such examination did not include a medical 
opinion addressing whether any current bilateral heel 
disorder(s) found is/are related to service, as is required 
by the Veterans Claims Assistance Act of 2000 (VCAA).  
Accordingly, further examination is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a) and 
3.326(a)).

Accordingly, as mandated by the VCAA of 2000, this case is 
remanded to the VBA AMC for further action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
bilateral heel disorder(s) which may be 
present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

In view of the fact that approximately 
four months after a periodic examination 
in June 1992 at which the veteran denied 
having foot trouble and the clinical 
evaluation for his feet was normal, the 
appellant sought private medical 
treatment for bilateral heel pain and he 
was noted to have bilateral plantar 
fasciitis with a small bone spur forming 
on his right heel, the examiner is 
requested to express an opinion as to the 
following: (1) Does the veteran currently 
have a bilateral heel disorder(s); (2)and 
if so, whether the etiology of the 
appellant's bilateral heel spurs and 
plantar fasciitis is related to active 
service from July 1979 to April 1985, 
service in the U.S. Army Reserves 
beginning in April 1985, and/or service 
in the Idaho Army National Guard 
beginning in August 1991; (3) if the 
etiology is other than during the above 
periods, and is considered preexisting 
his periods of service in the National 
Guard after the onset in October 1992, 
did the preexisting bilateral heel spurs 
and plantar fasciitis undergo a permanent 
increase in underlying foot pathology, as 
opposed to an increase in symptomatology, 
during or as a result of his service in 
the Idaho National Guard?; and, if so, 
(4) was the permanent increase in the 
underlying foot pathology due to normal 
progression of the disorder?

Each foot should be addressed separately 
and responses provided to the above 
questions for each foot.  As discussed 
above, the examiner should be aware of 
the CAVC's distinguishing between a 
temporary worsening of symptoms and a 
worsening of the underlying condition 
which lent itself to flare-ups and 
whether the disability remained 
unaffected by these flare-ups.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
bilateral heel disorder to include heel 
spurs and plantar fasciitis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for a scheduled VA examination without good 
cause shown may adversely affect the outcome of his claim of 
entitlement to service connection for a chronic acquired 
bilateral heel disorder.  38 C.F.R. § 3.655 (2002).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


